Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final office action is in response to the application filed on May 23, 2019 and the amendments to the claims filed on July 19, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, 5-12, 15-17, and 20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11 and product Claim 16.  Claim 1 recites the limitations of a provider receiving a request from a customer for a product or service from the provider; classify the customer based on previous interactions with other users and the current received request; the provider initiating an auction for the product or service of a plurality of bidders by sending an auction request to an auction; the provider identifying one of the bidders to supply the product or service for the customer based on customer classification, wherein the identifying one of the bidders further includes the provider conducting a validation test, using specified criteria, of the designated one of the bidders; and if the designated one of the bidders passes the validation test, the provider selecting the designated one of the bidders to supply the product or service and if the designated one of the bidders does not pass the validation test, the provider sending a request to the auction platform to repeat the auction; and the provider sending to the classified customer, by the provider, information to enable the classified customer to receive the product or service from the identified one of the bidders.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Auctioning products or services recites commercial or legal interactions (sales activities).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions (sales activities), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The hardware processor of Claim 1, one or more processors and memory in Claim 11, and computer system in Claim 16 is just applying generic computer components to the recited abstract limitations.  The chatbot, machine learning module, and auction platform in Claims 1, 11, and 16 appears to be just software.  Claims 11 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite The hardware processor of Claim 1, one or more processors and memory in Claim 11, and computer system in Claim 16 is just applying generic computer components to the recited abstract limitations.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0085, 0086, 0084, 0105] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2, 5-10, 12, 15, 17, and 20 further define the abstract idea that is present in their respective independent claims 1, 11, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 5-10, 12, 15, 17, and 20 are directed to an abstract idea.  Thus, the claims 1, 2, 5-12, 15-17, and 20 are not patent-eligible.
	

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection (Remarks, pages 8-21) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the claims are not directed to a “judicial exception” (Remarks, pages 10-14).  However, the limitations of the claims recite auctioning products or services which are commercial or legal interactions (sales activities), which under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Furthermore, the claims only recite computer hardware such that it amounts to applying generic computer components to the recited abstract limitations.  Therefore, under Step 2A-Prong 1, the claims are abstract.

Applicant’s arguments that the claims recite a practical application and that the examiner failed to consider the claims as a whole (Remarks, pages 14-18), are acknowledged, however they are not persuasive.  The claims only recite applying generic computer components to the recited abstract limitations.  The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Therefore, these additional elements, when considered separately and as an ordered combination (i.e. as a whole), do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore the additional claimed elements are not integrated into a practical application.

Applicant’s arguments that the claims recite, “a specific improvement over prior art chatbots by positively setting forth a cognitive chatbot and a machine learned model and by positively setting forth this practical application for an e-commerce company implements as a number of technological features” (emphasis added by applicant; Remarks, pages 18-20) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are not commensurate with the scope of the claim language.  The chatbot feature is used to receive a request and send information to the classified customer.  There is no cognitive action on the part of the chatbot feature as it is merely a conduit for sending and receiving information.  Regarding the machine learned model, it is being used a previously trained model to classify a customer based on previous information.  There are no particular machine training methods, models, or retraining of any models recited within the claim language.  The machine trained model is being used as a tool to its known and standard capabilities. Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

 Applicant’s arguments that the, “additional elements to the claims amount to significantly more” (Remarks, pages 20-21), are acknowledged, however they are not persuasive.  The claims fail to integrate the abstract idea into a practical application since the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  Therefore, these additional elements, when considered separately and as an ordered combination (i.e. as a whole), do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea, and therefore do not provide significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
8/10/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693